Citation Nr: 0831022	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a left knee fracture with arthritis and 
chondromalacia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
December 1946 and from July 1953 to December 1972.    

This appeal to the Board of Veterans' Appeals (Board) comes 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
March 2006 substantive appeal (VA Form 9).  However he 
cancelled that request in statement dated in July 2008.  See 
38 C.F.R. § 20.704(e) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an increased disability 
rating beyond 20 percent for a left knee disorder.  In this 
case, where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In any event, 
the Board finds that a remand for additional development of 
the evidence is required before final appellate review of the 
claim at issue.   

First, as to his increased rating claim at issue, the Board 
sees the RO sent the veteran a July 2008 Veterans Claims 
Assistance Act of 2000 (VCAA) letter in acknowledgement of 
the U.S. Court of Appeals for Veterans Claims (Court's) 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In this regard, the veteran's left knee 
chondromalacia was originally rated as 20 percent disabling 
under Diagnostic Code 5257, other impairment of the knee with 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.  More recently, his left knee disorder has been 
rated as 20 percent disabling under Diagnostic Code 5255, 
impairment of the femur.  Id.  Despite the use of these 
Diagnostic Codes by the RO in rating his left knee 
disability, the July 2008 Vasquez-letter only advises him of 
the criteria listed under Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension of the knee.  Therefore, 
a remand is required for the RO to issue another VCAA Vasquez 
letter which provides a copy of the criteria listed under 
Diagnostic Codes 5255 and 5257.  

Second, in a May 2006 statement, the veteran indicated that 
he was submitting additional medical evidence to the RO in 
Decatur, Georgia, under a separate cover.  Such evidence, if 
in fact submitted by the veteran, may possibly be relevant to 
his left knee claim.  If such evidence was indeed received by 
the RO, it should associate this evidence with the claims 
file.  

Third, a more current VA examination is warranted to 
adequately rate his service-connected left knee disorder.  
His last VA examination for his left knee disability was in 
June 2004.  The veteran has stated that his left knee 
disorder has worsened since that time.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his left 
shoulder disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, for this reason as well, the Board has no 
discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran 
another VCAA notice letter compliant 
with the recent case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008), including a copy of 
additional relevant criteria under 
Diagnostic Codes 5255 (impairment of 
the femur) and 5257 (other impairment 
of the knee with recurrent 
subluxation or lateral instability).  

2.	Then determine if the veteran 
submitted additional medical evidence 
to the RO per his May 2006 statement, 
and if so, please associate this 
evidence with the claims file.  

3.	Then schedule the veteran for a VA 
examination to assess the current 
severity of his left knee disorder.  
He is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences to his 
claim for a higher rating.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.  The claims file 
must be made available and reviewed 
by the examiner.  

      Based on a comprehensive review of 
the claims folder, as well as a 
current physical examination of the 
veteran, the examiner should discuss 
all impairments associated with the 
left knee disability, including the 
extent of the arthritis, range of 
motion in this knee (extension to 
flexion) and all other associated 
functional impairment - including 
pain/painful motion, more or less 
movement than normal, weakened 
movement, premature/excess 
fatigability, incoordination, 
swelling, deformity or atrophy from 
disuse, etc.  And, if possible, the 
examiner should specify any additional 
range-of-motion loss due to any of 
these factors, especially during 
prolonged, repetitive use of this knee 
or when the veteran's symptoms are 
most prevalent (e.g., during "flare-
ups").  See 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

      The examiner should also indicate 
the presence or absence of any lateral 
instability and/or recurrent 
subluxation in the left knee.  If 
instability is present, the examiner 
should specifically state whether such 
instability is slight, moderate, or 
severe.  If instability is not found, 
the examiner should clearly so state.

4.   The RO should then readjudicate the 
increased rating claim in light of any 
additional evidence received since the 
March 2006 supplemental statement of 
the case (SOC).  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative 
another SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

